Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed September 23, 2020.
Claims 21-40 are pending.
Claims 1-20 are cancelled.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/6/20, 4/12/21, and 8/8/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claim 33 is objected to because of the following informalities: the individual ‘s’ within the 3rd limitation of the claim should be replaced with an ‘a’.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites the limitation "the baseline snapshot" in the 2nd line of the claim; however, there is no prior mention of a baseline snapshot.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 33 is a computing device comprising “a machine readable medium”. The specification of the present application discusses two different types of “machine readable medium”; a machine readable signal medium and a machine readable storage medium. Since the claims are not specific with the exact medium, it can be understood that a machine readable signal medium can be interpreted within such claim language, which renders the claims patent ineligible. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals- Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 21 and the other independent claims, 27 and 33, are drawn to identifying, a key-value store for a data collection based on a data collection identifier included in a snapshot restore request, wherein the snapshot restore request further comprises a source snapshot identifier for a snapshot; retrieving, a first plurality of records from the key-value store using a local snapshot identifier as a key prefix for each of the first plurality of records, wherein the first plurality of records comprises at least data map records and the local snapshot identifier is mapped to the source snapshot identifier in metadata for the data collection; assembling, data into a data buffer according to the data map records, wherein the data is included in a snapshot data file identified using the local snapshot identifier; and sending, at least the data buffer and information from the data map records to a restore target identified in the snapshot restore request.
The claims fall within the “Mental Processes” grouping of abstract ideas. Specifically, the limitations of identifying, a key-value store for a data collection based on a data collection identifier; retrieving, a first plurality of records from the key-value store using a local snapshot identifier; assembling, data into a data buffer according to the data map records; and sending, at least the data buffer and information from the data map records to a target, as discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (i.e., computing device, machine, memory, and processor) because a user can mentally, or with pen and paper, identify, retrieve, and send the necessary data and information to restore information.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements (i.e., computing device, machine, memory, and processor) that are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d) (II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are merely drawn to insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component or insignificant extra-solution is not significantly more than the judicial exception.
The dependent claims 22-26, 28-32, and 34-40, depend on a rejected parent claim and do not cure its deficiencies. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra-solution activity. For example, claim 22 is drawn to sending further data such as records which is a mental process and does not transform the abstract idea into a practical application. Claim 23 is drawn to determining a baseline which is a mental process and does not transform the abstract idea into a practical application. Claim 24 is drawn to retrieving more records which is a mental process and does not transform the abstract idea into a practical application. Claim 25 is drawn to sending the additional records which is a mental process and does not transform the abstract idea into a practical application. Claim 26 is drawn to merging data which is a mental process and does not transform the abstract idea into a practical application. The other dependent claims mirror the claims as discussed above and contain similar issues. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra- solution activity. Therefore, the claims are not patent eligible.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
August 12, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161